DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/09/19 and 10/22/19 are being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  “the conductive element” in line 3 of claim 2 lacks of antecedent basis but does not render the claim indefinite.  Appropriate correction is required.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second cavity” recited in claims 5, 19-20 and the “dividing wall” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that figure 5 of the present invention only showed two conductive elements 504 in the insulation 502, while the other insulation 502 showed only one cavity with no dividing wall.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US 10,700,568 B2).
Regarding claim 17, Sullivan teaches a method of forming an electric machine for a powered system comprising: 


    PNG
    media_image1.png
    761
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    653
    media_image2.png
    Greyscale

magnetically coupling a stator (402) and a rotor (404) by wrapping the conductive winding (436) around a pole (402a, see examiner annotated fig 1 below) of the stator (402) and providing current to the conductive winding (436) to induce current in the rotor (404).

    PNG
    media_image3.png
    643
    761
    media_image3.png
    Greyscale


Regarding claim 18, Sullivan teaches the conductive winding (436) includes an end winding (432) within the insulative body (438).

Claim(s) 1-4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (US 2012/0269660 A1).
Regarding claim 1, Yin teaches a powered system comprising: 
an electric power system (100) comprising: 
a stator (140) having plural poles (142) with each pole having a conductive winding (150) that surrounds the corresponding pole and configured to generate a magnetic field; and 
 
    PNG
    media_image4.png
    368
    595
    media_image4.png
    Greyscale
 
a rotor (160) configured to rotate in response to the magnetic field generated by the stator (140); 
wherein at least one of the conductive windings (150) is insulated with an insulation material (156) configured to conduct heat from the at least one conductive winding (150) while operating at a temperature above 600°C (para [0042]).
 
    PNG
    media_image5.png
    395
    537
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    169
    516
    media_image6.png
    Greyscale

Regarding claim 2, Yin teaches the at least one of the conductive winding (150) includes an insulation body (156) formed of the insulation material and including a cavity (portion for containing conductor 152, fig 8) that receives the conductive element (152).

    PNG
    media_image7.png
    377
    470
    media_image7.png
    Greyscale

Regarding claim 3, Yin teaches the insulation material (156) is a ceramic-based material that includes at least one of alumina, zirconia, zirconium dioxide, magnesium oxide, macor composite, mullite, or mica glass (para 0025]).

    PNG
    media_image8.png
    297
    524
    media_image8.png
    Greyscale

Regarding claim 4, Yin teaches the rotor (160) does not include a permanent magnet (para 0046]).

    PNG
    media_image9.png
    341
    536
    media_image9.png
    Greyscale


Regarding claim 9, Yin teaches the at least one of the conductive windings (150) is at least one of copper, silver, nickel, nickel plated copper, or silver plated copper (para [0033]).

    PNG
    media_image10.png
    272
    650
    media_image10.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Nelson et al. (US 8,030,818 B2).
Regarding claim 5, Yin teaches the claimed invention as set forth in claim 2, except for the added limitation of the cavity is a first cavity, and the insulation body also includes a second cavity configured to provide a fluid flow path for a fluid that conducts at least some heat from the at least one conductive winding.
Nelson teaches a stator coil with improved heat dissipation having a stator coil (100, fig 4) having a cavity (an inner cavity surrounding by insulation 7 is divided by wall portions 104 to form cavities, see examiner annotated fig 4 below) wherein the cavity is a first cavity (7a, see examiner annotated fig 4), and the insulation body (7) also includes a second cavity (7b) configured to provide a fluid flow path (110) for a fluid that conducts at least some heat from the at least one conductive winding to improve heat dissipation of a stator coil (col 2 ln 30-35).

    PNG
    media_image11.png
    506
    349
    media_image11.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yin’s stator coil with the cavity is a first cavity, and the insulation body also includes a second cavity configured to provide a fluid flow path for a fluid that conducts at least some heat from the at least one conductive winding as taught by Nelson.  Doing so would improve heat dissipation of a stator coil (col 2 ln 30-35).
Claims 6-8, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Lynn (US 2016/0102631 A1).
Regarding claim 6, Yin teaches the claimed invention as set forth in claim 2, Yin further teaches a cooling system (120, fig 4) fluidly coupled to the insulation body (156).  However, Yin does not teaches the cooling system configured to convey a fluid to at least one of a heat exchanger or a heat sink.
Lynn teaches a thermodynamic machine having a cooling system (fig 6) configured to convey a fluid to at least one of a heat exchanger (134) or a heat sink to achieve high efficiency and a greatly enhanced heat exchange performance.

    PNG
    media_image12.png
    367
    553
    media_image12.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yin’s power system with a cooling system fluidly coupled to the insulation body, and configured to convey a fluid to at least one of a heat exchanger or a heat sink as taught by Lynn.  Doing so would achieve high efficiency and a greatly enhanced heat exchange performance
Regarding claim 7, Yin teaches the claimed invention as set forth in claim 1, except for the added limitation of a heat exchanger is configured to receive a fluid that receives heat from the at least one conductive winding, and to convey the heat to fuel within a fuel system.
Lynn teaches a thermodynamic machine having a heat exchanger (84, fig 4, para 0416]) is configured to receive a fluid that receives heat from the at least one conductive winding (not show, but mentioned the generator winding in para [0280]), and to convey the heat to fuel within a fuel system (combustion 292, fig 10) to increases efficiency of converting fuel energy (para [0449]).

    PNG
    media_image13.png
    159
    543
    media_image13.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yin’s power system with a heat exchanger is configured to receive a fluid that receives heat from the at least one conductive winding, and to convey the heat to fuel within a fuel system as taught by Lynn.  Doing so would regulate the transfer of heat from the coil (para [0449]).
Regarding claim 8, Yin in view of Lynn teaches the claimed invention as set forth in claim 7, except for the added limitation of the fluid is one of supercritical carbon dioxide, a liquid alkali metal, or a metal halide.
Lynn teaches a thermodynamic machine having the fluid is one of supercritical carbon dioxide, a liquid alkali metal, or a metal halide (para [0446]) to provide high heat dissipation coolant that releases maximum amount of useful heat energy (para [0446]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yin’s power system with the fluid is one of supercritical carbon dioxide, a liquid alkali metal, or a metal halide as taught by Lynn.  Doing so would provide high heat dissipation coolant that releases maximum amount of useful heat energy (para [0446]).
Regarding claim 13, Yin teaches a powered system comprising: 
an electric power system (100, fig 2) comprising: 
a stator (140) having plural poles (142) with each pole having a conductive winding (150, fig 3) that surrounds the corresponding pole and configured to generate a magnetic field, the conductive winding (150) encased within a first cavity (154) of an insulation body (156, fig 8); and 
a rotor (160) configured to rotate in response to the magnetic field generated by the stator (140); 
the insulation body (156) fluidly connected to a cooling system (130) to receive liquid from the cooling system (130) and convey the liquid to the cooling system after the liquid conducts at least some heat from at least one of the conductive windings.  However, Yin does not teaches the liquid is liquid metal.
Lynn teaches a thermodynamic machine having the fluid is a liquid alkali metal (para [0446]) to provide high heat dissipation coolant that releases maximum amount of useful heat energy (para [0446]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yin’s power system with the fluid is a liquid metal as taught by Lynn.  Doing so would provide high heat dissipation coolant that releases maximum amount of useful heat energy (para [0446]).
Regarding claim 14, Yin teaches the insulation material (156) is a ceramic-based material that includes at least one of alumina, zirconia, zirconium dioxide, magnesium oxide, macor composite, mullite, or mica glass (para 0025]).
Regarding claim 15, Yin teaches the at least one of the conductive windings (150) is at least one of copper, silver, nickel, nickel plated copper, or silver plated copper (para [0033]).
Regarding claim 16, Yin teaches the rotor (160) does not include a permanent magnet (para 0046]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Li (US 5,936,373).
Regarding claim 10, Yin teaches the claimed invention as set forth in claim 1, except for the added limitation of a magnetic circuit electrically coupled to windings of first and second opposed poles of the plural poles of the stator, and including a first switch connected to a second switch in parallel.
Li teaches a switched reluctance machine having a magnetic circuit (fig 8) electrically coupled to windings (36A) of first and second opposed poles (38, 40, fig 3) of the plural poles of the stator (34), and including a first switch (102a) connected to a second switch in parallel (102b, fig 5) to improve torque production.

    PNG
    media_image14.png
    684
    613
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    584
    634
    media_image15.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yin’s power system with a magnetic circuit electrically coupled to windings of first and second opposed poles of the plural poles of the stator, and including a first switch connected to a second switch in parallel as taught by Li.  Doing so would improve torque production in the system.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Shoup et al. (US 9,410,573 B2) and further in view of Yokoo (US 2005/0249440 A1).
Regarding claim 11, Yin teaches the claimed invention as set forth in claim 1, except for the added limitation of a drive shaft disposed through and coupled to the rotor to rotate with the drive shaft, and a bearing system coupled to the drive shaft, the bearing system comprising: a bearing housing receiving at least one bearing pad on an interior surface of the bearing housing, the bearing pad including at least one opening; and a pressured air supply system within the bearing housing and configured to provide pressurized air through the at least one opening in the bearing pad.
Shoup teaches a cylindrical journal bearing having a drive shaft (not show, col 4 ln 5-7) disposed through and coupled to the rotor to rotate with the drive shaft, and a bearing system (10, fig 1) coupled to the drive shaft, the bearing system (10) comprising a bearing housing (12, 14) receiving at least one bearing pad (26) on an interior surface (20) of the bearing housing (12-14), the bearing pad (26) including at least one opening (24), and a pressured fluid (oil)  supply system within the bearing housing (12-14) and configured to provide pressurized fluid through the at least one opening (24) in the bearing pad (26) to provide pressure damping while maintaining dynamic stability (col 1 ln 5-55).

    PNG
    media_image16.png
    144
    549
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    554
    604
    media_image17.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yin’s power system with a drive shaft disposed through and coupled to the rotor to rotate with the drive shaft, and a bearing system coupled to the drive shaft, the bearing system comprising, a bearing housing receiving at least one bearing pad on an interior surface of the bearing housing, the bearing pad including at least one opening; and a pressured oil supply system within the bearing housing and configured to provide pressurized oil through the at least one opening in the bearing pad as taught by Shoup.  Doing so would provide pressure damping while maintaining dynamic stability (col 1 ln 5-55).
Furthermore, Yokoo teaches a dynamic pressure bearing device wherein instead of using oil the machine also uses some other liquid or air in a pressured air supply system within the bearing housing and configured to provide pressurized air to obtain a stable bearing rigidity (para [0184]).

    PNG
    media_image18.png
    219
    730
    media_image18.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yin in view of Shoup’s power system with a pressured air supply system within the bearing housing and configured to provide pressurized air as taught by Yokoo.  Doing so would obtain a stable bearing rigidity (para [0184]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Nelson.
Regarding claim 19, Sullivan teaches the claimed invention as set forth in claim 17, except for the added limitation of the insulative body includes a first cavity separated from a second cavity with a dividing wall.
Nelson teaches a stator coil with improved heat dissipation having a stator coil (100, fig 4) having insulative body (7) includes a first cavity (an inner cavity 7a surrounding by insulation 7 with a dividing wall 104, see examiner annotated fig 4 above) separated from a second cavity (7b) with a dividing wall (104) to improve heat dissipation of a stator coil (col 2 ln 30-35).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan’s method with the insulative body includes a first cavity separated from a second cavity with a dividing wall as taught by Nelson.  Doing so would improve heat dissipation of a stator coil (col 2 ln 30-35).
Regarding claim 20, Sullivan teaches the claimed invention as set forth in claim 19, except for the added limitation of the first cavity includes the conductive winding, and the second cavity is configured to receive a fluid.
Nelson teaches a stator coil with improved heat dissipation having a stator coil (100, fig 4) having the first cavity (7a) includes the conductive winding (5), and the second cavity (7b) is configured to receive a fluid (110) to improve heat dissipation of a stator coil (col 2 ln 30-35).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan’s method with the first cavity includes the conductive winding, and the second cavity is configured to receive a fluid as taught by Nelson.  Doing so would improve heat dissipation of a stator coil (col 2 ln 30-35).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the powered system wherein the bearing system further comprises a dampening system including an exterior damping pocket disposed within the bearing housing, an interior damping pocket disposed within the bearing housing, and a clearance pocket disposed between the interior damping pocket and exterior dampening pocket wherein the damping system is configured to dampen radial force caused by the drive shaft recited in claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nabeshima et al. (US 9,843,233 B2) teaches an insulated electric wire includes a rectangular conductor and an insulation film disposed on the periphery of the rectangular conductor. The insulation film is characterized by: the provision of a resin containing an imide structure within a molecule; and a peak value of less than 1.0 for the loss tangent tan .delta. which is represented by the ratio between the loss elastic modulus and the storage elastic modulus, as measured in the 50⁰C to 400⁰C range.
Yin et al. (US 2018/0233981 A1) teaches an electric machine includes a rotor assembly having a rotor core that extends in an axial direction and a stator assembly surrounding and coaxial with the rotor assembly. The stator assembly includes a stator core having slots extending in a radial direction into an inner surface of the stator core and extending axially from a first end surface to a second end surface of the stator core. The stator assembly includes stator coil windings disposed within the respective slots of the stator core and a first electrically insulating conformal coating disposed between the stator core and the stator coil windings. The conformal coating includes a polymer matrix impregnated with an effective amount of thermally conductive ceramic materials, above a percolation threshold, that form continuous thermal pathways across a thickness of the first coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/Examiner, Art Unit 2834